Respondent was convicted in the United States District Court for the Southern District of New York, upon his plea of guilty on May 2, 1940, of the crimes of using the mails in a scheme to defraud. Respondent was indicted on May 12, 1939, in the Court of General Sessions, County of New York, of the crimes of attempted extortion, attempted grand larceny, first degree, attempted grand larceny, second degree, attempted bribery and bribery, and was convicted, on his plea of guilty on April 29, 1940, on said indictment of the crime of petty larceny; said plea of guilty by respondent to the crime of petty larceny in lieu of further prosecution upon the said indictment for attempted extortion, etc., was accepted by the district attorney of New York county upon condition that the said respondent resign as a member of the bar of the State of New York and consent to an order of disbarment. The resignation is accepted and respondent’s name is ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.